Citation Nr: 1534407	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as disabilities of the hands).

2.  Entitlement to a rating in excess of 10 percent for right patellofemoral syndrome (right knee disability).

3.  Entitlement to a rating in excess of 10 percent for left patellofemoral syndrome (left knee disability).

4.  Entitlement to a compensable rating for right calcaneal spur (right foot disability).

5.  Entitlement to a compensable rating for left calcaneal spur (left foot disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2010 and had prior service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee disability and assigned a 10 percent rating, granted service connection for left knee disability and assigned a 10 percent rating, granted service connection for right foot disability and assigned a 0 percent rating, granted service connection for left foot disability and assigned a 0 percent rating, and denied service connection for bilateral carpal tunnel syndrome.  In her August 2011 substantive appeal, the Veteran requested a Board hearing, but she subsequently withdrew this request.  Accordingly, such request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran contends that she has disabilities of both hands, and specifically carpal tunnel syndrome, due to her daily work on a computer in service.  She has reported numbness in her left hand and pain and numbness in her right hand.  Service treatment records indicate complaints of right hand pain, numbness, and tingling, and show assessments of carpal tunnel syndrome.  The Board notes that the Veteran was afforded a VA examination in May 2010 to evaluate her hands; however, while the examiner noted a diagnosis of bilateral carpal tunnel syndrome, he indicated that there was no pathology to render this diagnosis based on the present examination.  Subsequently, in June 2010, a VA treatment record notes an assessment of carpal tunnel, although it is unclear if such refers to the right, left, or bilateral hands.  Whether or not the Veteran has a current diagnosis of carpal tunnel syndrome is a medical question and a VA examination to secure a medical advisory opinion is required.  This examination should also address the etiology of any diagnosed hand disability, or of any hand symptom alleged that may be due to an undiagnosed illness.

Regarding the matter of the ratings for the knees, the Veteran submitted a statement in September 2010 suggesting that her knee disabilities have worsened.  Notably, she stated that she can no longer sit for long periods without her knees popping and aching, that she experiences difficulty walking stairs, and that she has to limit the amount of physical stress placed on her knees.  She was last examined by VA to assess the severity of her knee disabilities in May 2010.  Considering these allegations of possible worsening, the Board finds that another examination to assess the current severity of the knee disabilities is necessary.

Regarding the matter of the ratings for the feet, the Veteran submitted a statement in September 2010 suggesting that her feet disabilities have worsened.  She stated that she sometimes will have to limp from the pain caused by the spurs in her feet and will often have to take over the counter medication for pain relief.  She also reported having to change some of her activities due to the pain in her feet.  She was last examined by VA to assess the severity of her feet disabilities in May 2010.  Considering these allegations of possible worsening, the Board finds that another examination to assess the current severity of the feet disabilities is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding records of evaluations or treatment the Veteran has received for the disabilities at issue.  

2.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability of the hands, to include pain, tingling, and numbness.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.

(A) The examiner should note and detail all reported symptoms of the Veteran's hands.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's hands.

(B) The examiner should specifically state whether the Veteran's hand complaints, which include pain, tingling, and numbness, are attributed to a known clinical diagnosis.

(C) If any symptoms of a hand disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hand disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed hand disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.

The examiner should consider and discuss as necessary the Veteran's service treatment records noting an assessment of carpal tunnel syndrome, the May 2010 VA examination report noting no pathology to render a diagnosis of carpal tunnel syndrome, and the June 2010 VA treatment record noting an assessment of carpal tunnel syndrome.

3.  Also schedule the Veteran for examinations to determine the current severity of her knee disabilities (patellofemoral syndrome) and her feet disabilities (calcaneal spurs).  The examiners should provide findings regarding all related symptoms and describe the severity of these symptoms, to include the functional impairment caused by these symptoms.  It is imperative that the record be made available to the examiners for review in connection with the examinations.

4.  Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and her representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




